DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Osao et al. (JPH09157440). 
Regarding Claim 1, Osao et al. discloses an electronic component comprising: 
a substrate (substrate 21, Figure 6); 
a semiconductor chip that is mounted on the substrate (chip 22, Figure 2); and 
a sealing resin layer that seals the semiconductor chip (sealing resin layer 25a/25/25b, Figure 6), 
wherein the sealing resin layer includes 
a binder (Paragraph 70), and 
at least two types of fillers that have a plurality of particles dispersed in the binder and at least one of whose physical quantities, which are average particle diameter and density, are different from each other (Paragraphs 70 and 75), 

a total volume density of the fillers in the sealing resin layer decreases in an upward direction from the substrate (Paragraphs 70, 75, and 75), and 
a portion of the sealing resin layer in a height direction of the sealing resin layer has an area in which the two types of fillers are present in a mixed manner (Paragraph 70).
Regarding Claim 3, Osao et al. discloses that among average masses of the at least two types of fillers, the largest average mass is 120 times or more the smallest average mass (Paragraph 44).
Regarding Claim 4, Osao et al. discloses that among the average particle diameters of the at least two types of fillers, the smallest average particle diameter is 0.29 times or less the largest average particle diameter (Paragraph 44).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5-16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Osao et al. (JPH09157440) in view of Kajiwara et al. (U.S. 6,798,072).
Regarding Claim 2, Osao et al. does not explicitly disclose that the semiconductor chip is mounted face down on the substrate by flip-chip bonding, and the sealing resin layer is provided at least between the semiconductor chip and the substrate and on a portion of the substrate surrounding the semiconductor chip.  Kajiwara et al. discloses a similar device wherein a a semiconductor chip is mounted face down on a substrate by flip-chip bonding and a sealing resin comprising a binder and two filler particles of different sizes is provided at least between the semiconductor chip and the substrate and on a portion of the substrate surrounding the semiconductor chip (chip 1, resin 220/223, filler particles 6/221, substrate 4, Figure 22).  Furthermore, flip-chip bonding is well known in the art as an alternative to wire bonding.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to mount the semiconductor chip face down on the substrate by flip-chip bonding, wherein the sealing layer is provided at least between the semiconductor chip and the substrate and on a portion of the substrate surrounding the semiconductor chip in order to create a device with excellent temperature cycle reliability (Kajiwara et al., Column 1, lines 35-45) and because flip chip devices are known in the art.
Regarding Claim 5, Osao et al. in view of Kajiwara et al. further discloses that the two types of fillers have different thermal conductivities (Osao et al., Paragraph 19), and distribution of the volume density of the filler having a higher thermal conductivity is biased toward a lower area in the sealing resin layer compared with distribution of the volume density of the filler having a lower thermal conductivity (Osao et al., Paragraph 45).
Regarding Claim 6, Osao et al. in view of Kajiwara et al. further discloses that among average masses of the at least two types of fillers, the largest average mass is 120 times or more the smallest average mass (Osao et al., Paragraph 44).
Regarding Claim 7, Osao et al. in view of Kajiwara et al. further discloses that among the average particle diameters of the at least two types of fillers, the smallest average particle diameter is 0.29 times or less the largest average particle diameter (Osao et al., Paragraph 44).
Regarding Claim 8, Osao et al. in view of Kajiwara et al. further discloses that among the average particle diameters of the at least two types of fillers, the smallest average particle diameter is 0.29 times or less the largest average particle diameter (Osao et al., Paragraph 44).
Regarding Claim 9, Osao et al. in view of Kajiwara et al. further discloses that among the average particle diameters of the at least two types of fillers, the smallest average particle diameter is 0.29 times or less the largest average particle diameter (Osao et al., Paragraph 44).
Regarding Claim 10, Osao et al. in view of Kajiwara et al. further discloses that the two types of fillers have different thermal conductivities (Osao et al., Paragraph 19), and distribution of the volume density of the filler having a higher thermal conductivity is biased toward a lower area in the sealing resin layer compared with distribution of the volume density of the filler having a lower thermal conductivity (Osao et al., Paragraph 45).
Regarding Claim 11, Osao et al. in view of Kajiwara et al. further discloses that the two types of fillers have different thermal conductivities (Osao et al., Paragraph 19), 
Regarding Claim 12, Osao et al. in view of Kajiwara et al. further discloses that the two types of fillers have different thermal conductivities (Osao et al., Paragraph 19), and distribution of the volume density of the filler having a higher thermal conductivity is biased toward a lower area in the sealing resin layer compared with distribution of the volume density of the filler having a lower thermal conductivity (Osao et al., Paragraph 45).
Regarding Claim 13, Osao et al. in view of Kajiwara et al. further discloses that the two types of fillers have different thermal conductivities (Osao et al., Paragraph 19), and distribution of the volume density of the filler having a higher thermal conductivity is biased toward a lower area in the sealing resin layer compared with distribution of the volume density of the filler having a lower thermal conductivity (Osao et al., Paragraph 45).
Regarding Claim 14, Osao et al. in view of Kajiwara et al. further discloses that the two types of fillers have different thermal conductivities (Osao et al., Paragraph 19), and distribution of the volume density of the filler having a higher thermal conductivity is biased toward a lower area in the sealing resin layer compared with distribution of the volume density of the filler having a lower thermal conductivity (Osao et al., Paragraph 45).
Regarding Claim 15, Osao et al. in view of Kajiwara et al. further discloses that the two types of fillers have different thermal conductivities (Osao et al., Paragraph 19), and distribution of the volume density of the filler having a higher thermal conductivity is biased toward a lower area in the sealing resin layer compared with distribution of the volume density of the filler having a lower thermal conductivity (Osao et al., Paragraph 45).
Regarding Claim 16, Osao et al. in view of Kajiwara et al. further discloses that the two types of fillers have different thermal conductivities (Osao et al., Paragraph 19), and distribution of the volume density of the filler having a higher thermal conductivity is biased toward a lower area in the sealing resin layer compared with distribution of the volume density of the filler having a lower thermal conductivity (Osao et al., Paragraph 45).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hess et al. (U.S. 7,632,715) discloses a semiconductor mounted on a substrate and encapsulated in a resin wherein a filler particle density increases with proximity to the substrate.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        
/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816